DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10) in the reply filed on 5/25/2022 is acknowledged.
Claims 11-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/634,386, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-10 do not benefit from the filing date of the provisional application 62/634,386.  There is no support in the provisional application for the key component of instant claim 1 of an interlock “configured to prevent emission of the anti-bacterial light by the electromagnetic radiation source when the infant is located within the cavity”.  Instant claims 2-10 don’t receive the benefit of the provisional filing date either because of their dependency on claim 1.  Thus, claims 1-10 of instant application No. 16/283,702 does not receive benefit of the priority date of the provisional application No. 62/634,386.
Claims 1-10 have an effective filing date of 02/22/2019.

Claim Objections
Claim 1 objected to because of the following informalities:  
Lines 6-7: “such that: the electromagnetic radiation source emits:” should be changed to “such that the electromagnetic radiation source emits:”.  The Examiner believes the first colon can be removed.  
Claim 9 objected to because of the following informalities:
Lines 5-6: “the bassinet of claim 1, wherein: the circuitry is configured to:” should be changed to “the bassinet of claim 1, wherein the circuitry is configured to:”.  The Examiner believes the first colon can be removed.  
Claim 10 objected to because of the following informalities:
Lines 4-5: “the bassinet of claim 1, wherein: the circuitry is configured to:” should be changed to “the bassinet of claim 1, wherein the circuitry is configured to”.  The Examiner believes the first colon can be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "damage bacteria" in claim 4 (line 2) is a relative term which renders the claim indefinite.  The term "damage bacteria" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “damag[ing] bacteria” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Claim 5 is also rejected due to its dependency on rejected claim 4.

Allowable Subject Matter
Claims 1-3 and 6-10 allowed.
Claims 4-5 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Palaniswamy, et al.) does not teach or render obvious an illuminated bassinet that comprises an electromagnetic source that emits: anti-bacterial light comprising electromagnetic radiation having a wavelength that retards or suppresses bacterial growth; and therapeutic light comprising electromagnetic radiation having a wavelength that treats a condition of the infant; and an interlock configured to prevent emission of the anti-bacterial light by the electromagnetic radiation source when the infant is located within the cavity.  Palaniswamy does teach light sources that are typically kept a specified distance away from the neonate and mounted on top of neonatal bassinets, incubators, and/or warmers (paragraph [0044]).  Palaniswamy does teach that one instance where phototherapy is utilized is the treatment of jaundice (paragraph [0004]).  Palaniswamy teaches (Figure 1, element 106) that the light source may be configured to emit light in a broadband spectrum spanning between, but not limited to, the ultraviolet and infrared spectrums (paragraph [0048]).  Palaniswamy teaches that the light source may be configured to emit light at a wavelength, or range of wavelengths, capable of photodissociating bilirubin in the blood of a patient (e.g., a neonate) (paragraph [0048]).  Palaniswamy also teaches that alternatively or additionally, the light source may be configured to emit light between approximately 100 nm and 280 nm for treating wound healing and/or inhibiting bacterial growth (paragraph [0048]).  Palaniswamy further teaches that the phototherapy treatment apparatus could be used to treat both a phototherapy treatable ailment (e.g., jaundice, eczema, atopic dermatitis, vitiligo, psoriasis, seasonal affective disorder, bipolar disorder, wound healing, and inhibiting bacterial growth), and hypothermia (paragraph [0090]).  The Examiner notes that while this reference was deemed closest to the instant application, there are other references that were considered and are noted below in the conclusion.  The Examiner notes that while Palaniswamy teaches the possibility of providing anti-bacterial light and therapeutic light, Palaniswamy does not teach or render obvious instant claim 1.  The Examiner notes that Palaniswamy’s teaching of emitting light to inhibit bacterial growth appears to be lumped into Palaniswamy’s embodiments for treating the patient (see paragraphs [0048] and [0090]).  The Examiner contends that there is nothing in Palaniswamy to teach or render obvious “an interlock configured to prevent emission of the anti-bacterial light by the electromagnetic radiation source when the infant is located within the cavity.”  While it is possible to argue the presence of an interlock to implement Palaniswamy’s teaching of additionally inhibiting bacterial growth, the Examiner can’t find a teaching or suggestion to use the interlock in relation with the infant’s presence in the bassinet.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claim 1.  Due to their dependency on and inclusion of independent claim 1, instant claims 2-10 are also considered to contain allowable subject matter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Makkapati, et al. (U.S PGPub No. 2015/0217132) teaches a system and method to selectively illuminate an infant during phototherapy that uses an array of collimators and a set of light sources to control impingement of electromagnetic radiation on the infant.  Brezinski, et al. (U.S PGPub No. 2014/0031906) teaches a portable phototherapy device capable of emitting electromagnetic radiation of a wavelength and intensity sufficient to obtain a desired phototherapeutic effect to a subject.  Flaherty, et al. (U.S PGPub No. 2012/0223216) teaches an exemplary sterilization system that includes a self-propelled robotic mobile platform for locating and eradicating infectious bacterial and virus strains on floors (and objects thereon), walls, cabinets, angled structures, etc., using one or more ultraviolet light sources.  Powell (U.S PGPub No. 2018/0185664) teaches a photo-treatment device that includes a non-opaque treatment substrate sized for a person at which radiation is to be emitted from above the non-opaque treatment substrate.  Rodrigues (U.S PGPub No. 2012/0215054) teaches hospital equipment comprising an incubator.  Palaniswamy, et al. (U.S PGPub No. 2018/0161593) teaches a phototherapy treatment apparatus configured to diffusely transmit light emitted from a light source to a patient.  Fenc (U.S PGPub No. 2005/0017196) a method of operating a facility having beds involves removing bedding (such as pillows, bedspreads, and blankets) from a bed of a facility after departure of a user and irradiating bedding with narrow spectrum radiation to obtain sanitary bedding.  Logslett (U.S PGPub No. 2008/0269844) teaches a reflective crib liner for improving the efficacy of phototherapy.  Tantillo (U.S Patent No. 8,569,715) a cognitive stimulating sterilizing device for providing visual, tactile and, or audible stimulation for infants that also selectively sterilizes select items and the surrounding ambient.  “Ultraviolet Lamps & Interlock Kits” by ESCO Life Sciences teaches an interlock that removes power from the UV lamp when the front cover of the cabinet is open.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792